Title: To James Madison from Thomas Jefferson, 19 August 1808
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Aug. 19. 08.

Yours of the 17th. came to hand yesterday.  I wrote to Mr. Gallatin that the principle to govern our indulgencies of vessels to foreign ministers, was that it was fair to let them send home all their subjects caught here by the embargo & having no other means of getting home, proportioning the tonnage permitted to the number of persons according to the rules in the transport service; and that you would so explain it to Turreau for his government.
I mistook the rider meant in your letter, believing it to be that from Fredericksburg.  The Washington rider never called on me either during my present or any former visit here.  I suppose in fact he is so pressed for time as not to admit it.
I inclose you a petition from the Shipmasters of Philadelphia, to deliver which a member of their body was sent on to this place.  However disagreeable, an answer is necessary.  I send you the rough draft of one, which I pray you to amend as you think best.
I shall hope to see Mrs. Madison & yourself as early next week as your convenience will admit, that the St. Petersburg mission may not be delayed disadvantageously.  I salute you with affectionate respect.

Th: Jefferson

